     Case 2:21-cv-00442-JCM-EJY Document 3 Filed 03/17/21 Page 1 of 4



 1   LAW OFFICES OF NICHOLAS M. WAJDA, ESQ.
     Nicholas M. Wajda (Nev. Bar No. 11480)
 2   871 Coronado Center Drive
 3   Suite 200
     Henderson, Nevada 89052
 4   +1 702-900-6339
     nick@wajdalawgroup.com
 5   Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEVADA
 8

 9    MIGUEL PARRACHO,
                                                               CIVIL ACTION
10
            Plaintiff,
11
      v.                                                       COMPLAINT 2:21-cv-00442
12
      AARGON COLLECTION AGENCY,
13                                                             JURY TRIAL DEMANDED
            Defendant.
14

15                                                COMPLAINT

16              NOW COMES the Plaintiff, MIGUEL PARRACHO (“Plaintiff”), by and through his

17   undersigned counsel, complaining of the Defendant, AARGON COLLECTION AGENCY
18   (“Defendant”), as follows:
19
                                            NATURE OF THE ACTION
20
           1.   Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Debt
21
     Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
22
                                            JURISDICTION AND VENUE
23
           2.    Subject matter jurisdiction is conferred upon this Court as the action arises under the laws
24

25   of the United States.

26         3.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s principal place

27   of business is in this district and Defendant’s conduct occurred in this district.
28
                                                          1
     Case 2:21-cv-00442-JCM-EJY Document 3 Filed 03/17/21 Page 2 of 4



 1                                                PARTIES
 2      4.    MIGUEL PARRACHO (“Plaintiff”) is a consumer and natural person over 18-years-of-
 3
     age, who at all times relevant, resided in Monroe, New Jersey.
 4
        5.    Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3).
 5
        6.    AARGON COLLECTION AGENCY (“Defendant”) is a debt collection agency with
 6
     principal place of business located at 8668 Spring Mountain Road, Suite 100, Las Vegas, Nevada.
 7

 8      7.    Defendant regularly attempts to collect debts allegedly owed by consumers residing in the

 9   state of New Jersey.
10      8.    Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects debts
11
     and uses the mail and/or the telephones to collect delinquent consumer accounts.
12
                            FACTS SUPPORTING THE CAUSE OF ACTION
13
        9.    At some point, Plaintiff received medical services from Osceola Regional Medical Center
14
     (“Osceola”).
15

16      10.   Unfortunately, Plaintiff was unable to pay his obligation to Osceola.

17      11.   In or around March 2021, Plaintiff started receiving phone calls from Defendant regarding

18   the debt owed to Osceola (“subject debt”).
19      12.   On or around March 11, 2021, Plaintiff answered a phone call from Defendant.
20
        13.   Defendant did not verify Plaintiff’s identity before beginning to speak about the subject
21
     debt.
22
        14.   Also during this phone call, Plaintiff requested that Defendant stop calling.
23

24      15.   Unfortunately, on March 12, 2021, Defendant placed another call looking for Plaintiff.

25      16.   Plaintiff’s aunt answered the phone call from Defendant.

26      17.   When Plaintiff’s aunt asked why Defendant was calling, Defendant’s representative told
27
     her who Defendant was and that they were attempting to reach Plaintiff to collect an alleged debt.
28
                                                       2
     Case 2:21-cv-00442-JCM-EJY Document 3 Filed 03/17/21 Page 3 of 4



 1       18.     Furthermore, Defendant’s representative stated the name of the company that Plaintiff
 2   allegedly owed money to.
 3
         19.     Concerned with the fact that Defendant disclosed information that it was collecting a debt,
 4
     especially since the subject debt is a medical bill, Plaintiff felt embarrassed and was worried about
 5
     his privacy being violated.
 6

 7       20.     Plaintiff, concerned about further violations of his privacy, he sought and retained counsel

 8   to help with this matter.

 9                                      CLAIMS FOR RELIEF
                   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
10

11
         21.     Plaintiff restates and realleges the preceding paragraphs as though fully set forth herein.
12
         22.     The subject debt on which Defendant was attempting to collect is a “debt” as defined by
13
     FDCPA §1692a(5) because it arises out of a transaction due or asserted to be owed or due to another
14
     for personal, family, or household purposes.
15

16              a. Violations of FDCPA § 1692b and b(2)

17       23. Section 1692b of the FDCPA regulated how debt collectors can communicate with third
18   parties.
19
         24. Specifically, § 1692b(2) states that a debt collector communicating with a third party can
20
     “not state that such consumer owes any debt.”
21
         25. Defendant violated §§ 1692b and b(2) when it knowingly disclosed information to
22

23   Plaintiff’s aunt regarding the nature, amount, and status of the subject debt.

24       26. Specifically, Defendant placed a phone call to Plaintiff’s phone but still gave information

25   regarding the subject debt to Plaintiff’s aunt without asking for verification of her identity and
26   relationship to Plaintiff.
27
                b. Violations of FDCPA §§1692d and d(5)
28
                                                          3
     Case 2:21-cv-00442-JCM-EJY Document 3 Filed 03/17/21 Page 4 of 4



 1      27. Section 1692d of the FDCPA provides:
 2          [a] debt collector may not engage in any conduct the natural consequence of which
 3          is to harass, oppress, or abuse any person in connection with the collection of a debt.
            Without limiting the general application of the foregoing, the following conduct is
 4          a violation of this section:

 5                     (5)   Causing a telephone to ring or engaging any person in telephone
                             conversation repeatedly or continuously with intent to annoy, abuse,
 6                           or harass any person at the called number.
 7
        28. Defendant violated 15 U.S.C. §§ 1692d and d(5) by placing collection calls to Plaintiff
 8
     after Plaintiff requested that the phone calls cease.
 9
        29. Defendant’s collection calls, after Plaintiff requested that they cease, resulted in a direct
10

11   breach of his privacy, which can be described as an abusive and harassing phone call.

12      WHEREFORE Plaintiff, MIGUEL PARRACHO, requests that this Honorable Court:

13      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
14          statute;
15      b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for the
            underlying FDCPA violations;
16
        c. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
17
            and
18
        d. Award any other relief as this Honorable Court deems just and appropriate.
19
                                       DEMAND FOR JURY TRIAL
20

21          30. Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

22   Dated: March 17, 2021, 2021                             Respectfully submitted,

23                                                           By: /s/ Nicholas M. Wajda
                                                             Nicholas M. Wajda
24                                                           LAW OFFICES OF NICHOLAS
                                                             M. WAJDA, ESQ.
25                                                           871 Coronado Center Drive
                                                             Suite 200
26                                                           Henderson, Nevada 89052
                                                             +1 702-900-6339
27                                                           nick@wajdalawgroup.com

28
                                                         4
